  Name and address:Case 4:19-cv-01424-YGR             Document 34 Filed 09/27/19 Page 1 of 3
MICHAEL L. MEEKS (SBN: 172000)
BUCHALTER, A PROFESSIONAL CORPORATION
18400 VON KARMAN AVENUE, SUITE 800
IRVINE, CA 92612
PH. 949-760-1121
FAX: 949-720-0182
E-MAIL: mmeeks@buchalter.com



                                       UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF CALIFORNIA (OAKLAND)
                                                                 CASE NUMBER:
THE VINEYARD HOUSE, LLC,
                                                                 4:19-cv-1424-YGR
                                                  PLAINTIFF(S)
                               v.


CONSTELLATION BRANDS U.S. OPERATIONS, INC.,                                  NOTICE OF APPEARANCE OR
                                                                             WITHDRAWAL OF COUNSEL
                                                 DEFENDANTS)

                                                      INSTRUCTIONS
Appearance of Counsel:
Attorneys may use this form to enter an appearance in a case, or to update the docket of a case to reflect a prior
appearance. To do so, complete Sections I, II, and IV of this form, then file and serve the form in the case. (Using an
attorney's CM/ECF login and password to file this form will expedite the addition of that attorney to the docket as counsel
of record.)
Withdrawal of Counsel:
This form may be used to terminate an attorney's status as counsel of record for a party in three situations: (1) the
attorney being terminated has already been relieved by the Court, but the docket does not yet reflect that fact; (2) at least
one member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member of the Bar of this Court representing that party; or (3) the represented party has been dismissed from the
case, but the attorneys are still receiving notices of electronic filing. For any of these situations, complete Sections I, III,
and IV of this form, then file and serve the form in the case.
Note: In situations not covered above, attorneys seeking to withdraw from a case must first obtain permission from the
Court. In such circumstances, attorneys should complete and file a "Request for Approval of Substitution or Withdrawal of
Counsel" (Form G-01) rather than this "Notice of Appearance or Withdrawal of Counsel" (Form G-123). See Form G-01 for
further information.
SECTION I - IDENTIFYING INFORMATION
Please complete the following information for the attorney you wish to add or remove (if removing an attorney, provide the
information as it currently appears on the docket; if appearing pro hac vice, enter "PHV" in the fieldfor "CA Bar Number"):
Name: MICHAEL L. MEEKS                                                           CA Bar Number: 172000
Firm or agency:    BUCHALTER, A PROFESSIONAL CORPORATION                                                 ;
Address:       18400 VON KARMAN AVENUE, SUITE 800, IRVINE, CA 92612
Telephone Number:       949-760-1121                             Fax Number: 949-720-0182
Email: mmeeks@buchalter.com
Counsel of record for the following party or parties: THE VINEYARD HOUSE, LLC




G-123 (9/17)                          NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL                                        Page 1 of 2
                                                                                                         American LegalNet, Inc.
                                                                                                         www.FormsWorkFlow.com
                    Case 4:19-cv-01424-YGR Document 34 Filed 09/27/19 Page 2 of 3
SECTION II - TO ADD AN ATTORNEY TO THE DOCKET
Please select one of the following options:
I I    The attorney listed above has already appeared as counsel of record in this case and should have been added to the
       docket. The date of the attorney's first appearance in this case:
I I    The filing of this form constitutes the first appearance in this case of the attorney listed above. Other members of
       this attorney's firm or agency have previously appeared in the case.
I I     The filing of this form constitutes the first appearance in this case of the attorney listed above. No other members
        of this attorney's firm or agency have previously appeared in the case.
I I     By order of the court dated                            in case number                                (see attached
        copy), the attorney listed above may appear in this case without applying for admission to practice pro hac vice.
I I     This case was transferred to this district by the Judicial Panel on Multidistrict Litigation ("JPML") pursuant to 28
        U.S.C. § 1407 from the                      District of                       , where it was assigned case number
                                 . The attorney listed above is counsel of record in this case in the transferee district, and is
        permitted by the rules of the JPML to continue to represent his or her client in this district without applying for
        admission to practice pro hac vice and without the appointment of local counsel.
I I     On                              , the attorney listed above was granted permission to appear in this case pro hac vice
        before the Bankruptcy Court, and L.Bankr.R. 8 authorizes the continuation of that representation in this case before
        the District Court.
In addition, if this is a criminal case, please check the applicable box below. The attorney listed above is:
       • USAO • FPDO • CJA Appointment Q Pro Bono • Retained


SECTION III - TO REMOVE AN ATTORNEY FROM THE DOCKET
Notices of Electronic Filing will be terminated. Please select one of the following options:

I I     The attorney named above has already been relieved by the Court as counsel of record in this case and should
        have been removed from the docket. Date of the order relieving this attorney:                                .

1X1     Please remove the attorney named above from the docket of this case; at least one member of the firm or agency
        named above, and at least one member of the Bar of this Court, will continue to serve as counsel of record for the
        party or parties indicated.
        (Note: if you are removing yourself from the docket of this case as a result of separating from a firm or agency, you
        should consult Local Rules 5-4.8.1 and 83-2.4 and Form G-06 ("Notice of Change of Attorney Business or Contact
        Information"), concerning your obligations to notify the Clerk and parties of changes in your business or contact
        information.)
I I     The represented party has been dismissed from the case, but the attorneys are still receiving notices of electronic
        filing. Date party was dismissed:                              .

I I     The attorney named above was appointed on appeal and the appeal has been adjudicated. Date the mandate was
        filed:


SECTION IV - SIGNATURE

I request that the Clerk update the docket as indicated above.

        Date: September 27,2019                        Signature:   Is/ Michael L. Meeks
                                                        Name:       MICHAEL L. MEEKS

G-123 (9/17)                           NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL                                        Page 2 of2
                                                                                                          American LegalNet, Inc.
                                                                                                          www.FormsWorkFlow.com
        Case 4:19-cv-01424-YGR Document 34 Filed 09/27/19 Page 3 of 3


 1                             CERTIFICATE OF SERVICE
 2           The undersigned certifies that NOTICE OF WITHDRAWAL OF
 3 MICHAEL L. MEEKS AS COUNSEL was served electronically upon the
 4 following parties by the CM/ECF system on this 27™ day of September, 2019.
 5
   Timothy J. Carlstedt
 6 (tcarlstedt@huntonak.com)
 7 HUNTON ANDREWS KURTH LLP
   50 California Street, Suite 1700
 8 San Francisco, CA 94111
 9 Tel.: (415) 975-3700
   Fax: (415) 975-3701
10
11 Edward T. Colbert
   (ecolbert@huntonak.com)
12 William M. Merone (Pro Hac Vice pending)
13 (wmerone@huntonak.com)
   HUNTON ANDREWS KURTH LLP
14 2200 Pennsylvania Avenue, N.W.
15 Washington, D.C. 20037
   Tel.: (202) 955-1500
16 Fax: (202) 778-2201
17
   Counsel for Constellation Brands U.S. Operations, Inc.
18
19
     DATED: September 27, 2019           BUCHALTER
20                                       A Professional Corporation

21
22
23                                       Bv: /s/ Michael L. Meeks
                                                     MICHAEL L. MEEKS
24                                                    FARAH P. BHATTI
                                                    CHRISTINA L. TRINH
25                                                   Attorneys for Plaintiff
                                               THE VINEYARD HOUSE, LLC
26
27
28
                                            3
      CERTIFICATE OF SERVICE                                     Case No. 4:19-cv-1424-YGR
     BN 37693684vl
